Citation Nr: 1242165	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for a condition manifested by tempomandibular joint pain (or TMJ).  

3. Entitlement to service connection for an upper respiratory disorder, to include rhinitis and bronchitis. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to February 1987, from March 1987 to October 2006, and from April 2010 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran requested a Travel Board hearing on his March 2008 BA Form 9.  The Veteran was scheduled for Board hearings in February 2011 and November 2012; however, in January 2011 and October 2012 statements, respectively, the Veteran stated that he wished to cancel his scheduled hearings, with no further indications that he wanted to reschedule.  His hearing request therefore is considered withdrawn. See 38 C.F.R. § 20.704(e). 

As will also be discussed below, although the Veteran's upper respiratory disability claim was previously identified and developed as one for entitlement to service connection for rhinitis, alone, based on his description of his symptoms and the information submitted, the Board believes that his claim also reasonably encompasses his diagnosed bronchitis. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board is now expanding the Veteran's claim to include consideration of whether service connection is warranted for any upper respiratory disability, to include rhinitis and bronchitis. 

The issues of entitlement to service connection for an upper respiratory disorder, to include rhinitis, and entitlement to service connection for TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in service. 


CONCLUSION OF LAW

Tinnitus was incurred in active military service. 38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for tinnitus which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, supra; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

Tinnitus

The Veteran contends that he developed tinnitus as a result of exposure to excessive noise in-service.  Specifically, he asserts that he flew over 2400 hours in B-52 aircraft and 4800 hours, total, in all aircraft over the course of his 20-year military career as a pilot. See October 2007 Notice of Disagreement.  He contends that he never reported the tinnitus in-service as this would have affected his flight status.  He reports having tinnitus throughout service and continuously thereafter. See NOD.  

With respect to the first element of a service connection claim, that of current diagnosis, tinnitus has been established based on the February 2007 and July 2007 VA examination reports.  Also, the Veteran reports experiencing symptoms of tinnitus and his statements are competent to establish readily identifiable symptoms of tinnitus. See Layno, supra.  Therefore, a current tinnitus diagnosis is established by the record.  

With respect the second element of a service connection claim, that of in-service incurrence of a disease or injury, the Veteran's service treatment records are silent as to complaints, diagnoses, or treatment relating to tinnitus.  However, the Veteran's DD Form 214 confirms his military occupational specialty (MOS) of "pilot."  Noise exposure is thus consistent with the facts and circumstances of his service. See also 38 U.S.C.A. § 1154(a).  As such, in-service injury in the form of noise exposure is established here.  The remaining question for consideration is whether the Veteran's current tinnitus is related to the in-service noise exposure.  

The record contains two, conflicting medical opinions on the issue of nexus.  With respect to the negative evidence, the July 2007 VA examiner opined that the Veteran's tinnitus appeared to be "mild and more normal occurring tinnitus in terms of frequency of occurrence and duration and does not appear to be significant."  She concluded that it was less likely than not that the claimed tinnitus was induced by military noise exposure.  

With respect to the positive evidence, the Veteran submitted a medical statement from Dr. Haggerty, his current civilian physician and former military physician who treated him during service. See Medical Statement from Dr. Haggerty, September 2007.  Dr. Haggerty stated that she cared for the Veteran while he was on active duty at the flight medicine clinic at Beale Air Force Base.  She noted the Veteran's consistent complaints of tinnitus, which he stated began approximately 10 years prior after flying B-52's.  Dr. Haggerty further noted that these types of aircraft were notorious for a noisy cockpit.  She opined that there was "no underlying physiological explanation for his early onset of tinnitus other than as a sequelae of chronic noise exposure."  

Again, the Board has the responsibility to weigh and assess the evidence. Bryan, supra.  In this case, the Board finds Dr. Haggerty's opinion to be more probative than the VA examiner's opinion on the issue of nexus.  This is so because Dr. Haggerty actually treated the Veteran in-service; she is intimately familiar with his tinnitus complaints and related medical history; and she provides a sound rationale for her conclusion.  On the other hand, the VA examiner offered no rationale for her opinion other than stating that his current tinnitus was "mild and more normal occurring" in nature.  This opinion does not account for, and in fact invalidates, the Veteran's competent and credible statements regarding in-service onset and continuity of tinnitus symptomatology.  For all of these reasons, the Board assigns less probative value to the VA examiner's opinion, and finds that Dr. Haggerty's opinion sufficiently satisfies the nexus requirement in this case. 

In sum, the evidence reflects that the Veteran was exposed to in-service acoustic trauma as a pilot; medical and lay evidence establishes a current tinnitus diagnosis; and there is a competent and probative medical opinion which links the Veteran's current hearing loss to military noise exposure.  Therefore, all three elements of a service connection claim have been met here. See Hickson, supra. 

The Board additionally notes that the Veteran's statements in support of his claim establish a report of continuity of difficulty with tinnitus since service.  His statements are competent as they have been consistently reported throughout the record; the Board has no reason to doubt the veracity of such reports.  He also is competent to report a continuity of symptomatology, and such continuity can serve to satisfy the requirement for a nexus between an in-service event and a current disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau, supra.

Thus, the Board finds that the requirements for service connection for tinnitus are met either through establishing all three elements of a service connection claim under Hickson, or, alternatively, through a showing of continuity of tinnitus symptomatology.  In either case, service connection for tinnitus is warranted. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

The Veteran additionally seeks service connection for TMJ (or tempomandibular joint syndrome) and an upper respiratory condition, to include rhinitis and bronchitis. 

With respect to the TMJ claim, the Veteran contends that he experiences limited motion and mild clicking of his jaw that is "very irritating and disabling." See VA Form 9, March 2008.  He reports that this has been chronic since service.  

The Veteran underwent a VA dental examination in March 2007 (incidentally, over 5 years ago, and prior to his most recent period of active duty service in 2010-2011).  The dental examiner noted that the Veteran's dental records were not reviewed in conjunction with her examination.  Objectively, right-sided clicking was present and the masseter muscle was tender to palpation.  The examiner acknowledged that the Veteran experienced right sided clicking, but stated that this did "not appear to be temporomandibular joint syndrome."  She did not otherwise indicate the etiology of the clicking or mastication muscle tenderness.  

In September 2007, the Veteran submitted a statement from Dr. Haggerty (who is not a dentist) indicating that the Veteran has temporomandibular joint dysfunction and has experienced these symptoms since leaving the military.  Dr. Haggerty did not specifically relate the Veteran's jaw symptoms to service and noted that the Veteran was unable to recall when the condition began.  

Service treatment records from the Veteran's first and second periods of active duty service (October 1986 to February 1987 and March 1987 to October 2006) do not reflect complaints, diagnoses, or treatment relating to a jaw disability.  However,  the Veteran's "retirement physical" from his third period of active duty service (2010 to 2011) notes subjective complaints of "popping in his TMJ for the past few years."  See December 2011 Retirement Physical.  No diagnosis was provided.  Additionally, it does not appear that a contemporaneous dental examination was conducted to confirm whether the subjective pain in the temporomandibular was due to temporomandibular joint disorder/syndrome. 

To date, the nature and etiology of the Veteran's jaw pain is unclear.  The Board notes that Dr. Haggerty's statement is ambiguous as to onset/etiology; moreover, as she is not a dental professional, she is not best qualified to evaluate a dental disorder such as temporomandibular joint disorder.  In addition, the March 2007 VA examination, which found that the Veteran did not have temporomandibular joint disorder, was conducted without review of the service dental records and prior to the Veteran's most recent period of active duty service.  For all of these reasons, the Board finds that the Veteran should be afforded a new VA dental examination to determine the nature and etiology of his jaw pain, popping, and clicking symptomatology.  

With respect to the upper respiratory condition claim, the Veteran claims that he has experienced chronic, year-round upper respiratory symptomatology (including rhinitis, bronchitis, and chronic upper respiratory infections) since service.  The Veteran's service treatment records reflect at least 12 episodes of upper respiratory tract infections, and most recently, a diagnosis of bronchitis in April 2011.  The Veteran underwent a VA general examination to determine the nature and etiology of his claimed upper respiratory condition in February 2007.  Again, this examination was conducted prior to the Veteran's most recent period of active duty service, from 2010 to 2011.  The examiner, a nurse practitioner, limited her examination to seasonal allergic rhinitis and provided absolutely no opinion as to etiology.  She also failed to address the Veteran's numerous occasions of treatment for upper respiratory tract infections during service, and his complaints that his symptoms were present year-round (i.e., not seasonal).  For all of these reasons, the February 2007 VA general examination is deemed inadequate.  

In this regard, VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Thus, new VA respiratory and dental examinations are required in this case. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and provide him with the appropriate medical authorizations, to determine whether he wants VA to attempt to obtain any private medical records in relation to his claims for service connection for TMJ and an upper respiratory disorder.  

If the Veteran indicates that she wants VA to attempt to obtain any information, and provides the appropriate authorizations, the RO shall take the appropriate actions necessary to obtain those records.  If the RO is unable to obtain any records, the RO shall inform the Veteran in writing of that fact.

2. Obtain the Veteran's current VA outpatient treatment records, if any, and any such records from the period from 2006 to 2010. 

3. After the requested private and VA medical records have been associated with the claims file, arrange for the Veteran to undergo an appropriate in person VA examination to determine the nature, extent, onset, and etiology of any temporomandibular joint disorder (TMJ) found to be present.  

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner.  All indicated studies shall be performed, and all findings shall be reported in detail. 

The examiner shall opine as to following: 

(a) Does the Veteran have a TMJ disability? Why or why not? 

(b) If a current TMJ disability or other jaw disability is found, is it at least as likely as not (that is, at least a 50 percent or more degree of probability) that any TMJ or jaw disability found to be present had its onset in, was aggravated by, or is otherwise related to service?  

(c) In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment/dental records, the March 2007 VA dental examination, Dr. Haggerty's September 2007 letter, and complaints of TMJ pain at retirement physical in December 2011.  The rationale for all opinions expressed shall be provided in a legible report. 

4. After the requested private and VA medical records have been associated with the claims file, arrange for the Veteran to undergo a VA respiratory examination to determine the nature and etiology of any diagnosed respiratory disability, to include rhinitis and bronchitis.  

The claims file should be reviewed by the examiner and the examiner should note that the folder was reviewed. All indicated studies should be conducted, and all findings reported in detail. 

(a) The examiner must identify all upper respiratory conditions currently present. 

(b) The examiner should provide an opinion as to whether it at least as likely as not (that is, at least a 50 percent or more degree of probability) that any upper respiratory condition disability found to be present (to include rhinitis and/or bronchitis) had its onset in, was aggravated by, or is otherwise related to service?  The examiner must specifically address the numerous in-service findings related to upper respiratory tract infections, as well as the April 2011 diagnosis of bronchitis/URI.  

The examiner must also consider the Veteran's statements regarding the incurrence of respiratory symptoms during service, and his statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A rationale should be provided for all opinions offered. 

5. Then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


